FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 19, 22, and 24-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Isoya et al. U.S. Patent Application Publication 2019/0368439.
With respect to claims 1-3, and 24-27, Isoya teaches a measurement channel having a measurement inlet through which air flows in and a measurement outlet through which the air flows out (second sub passage 306 having an airflow inlet and outlet, paragraph 77, figure 3-1); a sensing portion that outputs a signal according to the flow rate of the air in the measurement channel (flow volume detecting unit 602, paragraph 76); and a measurement control unit that measures the air flow rate using the output value of the sensing portion and outputs the measurement result of the air flow rate to a predetermined external device (flow volume detecting circuit 601 and microcomputer 415 where the output from the flow detecting volume 602 is input to a first flow volume characteristic adjusting block 800 which outputs to flow volume correction filter 810 and first and second flow volume buffer 801,802, paragraphs 180-182, figure 12-3), wherein the measurement control unit has a pulsation state calculator that calculates the pulsation state, which is a state of pulsation generated in the air flow rate, by using the output value instead of acquiring an output value from the external device (pulsation error reducing filter 813 that is a filter adopted in the case in which there is a cause causing pulsation in a flow-volume signal in the measurement environment and reduces the pulsation of the flow-volume signal, paragraph 181), and a flow rate correcting unit that corrects the air flow rate using the pulsation state calculated by the pulsation state calculator (the flow volume correction filter 810 uses the pulsation error reducing filter 813 to correct the flow volume output from the detection unit 602, paragraphs 180-182).  Further, Isoya teaches a filter unit that removes a component having a predetermined cutoff frequency from a waveform representing a time change of the output value (the flow volume correction filter 810 uses filters for removing frequencies in the output value from the detection unit 602, figure 12-3), wherein a frequency of a waveform representing a time change of rotation speed of the internal combustion engine is defined as a rotation fluctuation frequency, and the cutoff frequency is set to a positive real number multiple of the rotation fluctuation frequency (paragraphs 188-189).
With respect to claims 4 and 5, Isoya teaches an error calculator that calculates a pulsation error that is an error generated in the air flow rate when the output value includes pulsation (pulsation error reducing filter 813 to correct the flow volume output from the detection unit 602); and a correction calculator that calculates a correction amount using the pulsation error calculated by the error calculator (second flow-volume characteristic adjusting unit 809), wherein the flow rate correcting unit calculates an average value of the output values (average flow volume calculating block 803), and calculates a corrected value of the air flow rate by correcting the average value by the correction amount (figure 12-1, 12-3).
With respect to claims 6, 19, and 22, Isoya teaches wherein a pulsation parameter indicating the pulsation state includes a pulsation frequency which is a frequency of pulsation generated in the air flow rate (frequency analyzing block 806 that inputs to the pulsation error reducing filter 813, figure 12-1), and the pulsation state calculator has a frequency calculator that calculates the pulsation frequency using the output value (frequency analyzing block 806), wherein a pulsation parameter indicating the pulsation state includes a pulsation amplitude that is an amplitude of the pulsation generated in the air flow rate (amplitude quantity calculating block 804), and the pulsation state calculator includes a pulsation amplitude calculator that calculates the pulsation amplitude using the output value (amplitude quantity calculating block inputs to the pulsation error reducing filter 813, figure 12-1).



Allowable Subject Matter
Claims 7-18, 20, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        9/23/2022